On ReheariNo.
Upon further consideration of the application for rehearing, the court has reached the conclusion, in line with Ala. Gr. So. R. R. Co. v. Eichofer, 100 Ala. 224, McCarthy et al. v. L. & N. R. R. Co., 102 Ala. 193, and a case decided from the bench on argument at the present term, that the action in the present cause is ex contractu and not ex delicto as we formerly held. The former opinion bearing on this point and upon the question whether defendant was entitled to exemption against the judgment and execution in the case is withdrawn. This con-*533elusion leads to a reversal of the judgment on the issue of exemptions vd non because of the giving of the affirmative charge for the plaintiff in execution and its refusal to the defendant.
Rehearing granted. Former judgment set aside. Judgment of circuit court reversed. Cause remanded.
Reversed and remanded.